Citation Nr: 0107494	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-13 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for testicular cancer as a 
result of exposure to herbicides.

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active service between 
April 1946 and October 1977.  He served a tour of duty as a 
general chaplain in the Republic of Vietnam.  His decorations 
are shown to include a Republic of Vietnam Meritorious Unit 
Citation, Combat Action Ribbon, Navy Commendation with Combat 
V, Vietnam Service Medal, Vietnamese Medal of Honor with Palm 
Leaf, and Vietnamese Campaign Medal.

The current appeal arose from a June 1996 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO granted entitlement to 
service connection for herniated nucleus pulposus (HNP) at 
L4-5 with assignment of a noncompensable evaluation effective 
January 26, 1996, and denied entitlement to service 
connection for testicular cancer as secondary to exposure to 
herbicides.

In May 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 40 percent for HNP at L4-5 
effective January 26, 1996.

In February 1999 the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In May 2000 the RO affirmed the denial of entitlement to 
service connection for testicular cancer as secondary to 
exposure to herbicides.  In subsequent correspondence the 
veteran advised that he wished to continue his appeal as to 
this claim.

In June 2000 the RO granted entitlement to an increased 
evaluation of 60 percent for HNP at L4-5 effective January 
26, 1996, and advised the veteran that this was a full grant 
of benefits sought on appeal as to this claim.  No further 
correspondence as to this claim has been received from the 
veteran.  

The veteran relocated, and jurisdiction of his claim for VA 
benefits was assumed by the RO in Detroit, Michigan.

In July 2000 the RO granted entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability effective January 26, 1996, and established 
entitlement to basic eligibility to Dependents' Educational 
Assistance from July 21, 2000.  In this instance, if the 
veteran disagrees with the effective date assigned he must 
submit notice of disagreement to the RO.  These claims are 
not considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).


The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  Testicular cancer is not identified as any of the 
conditions listed for presumptive service connection based on 
herbicide exposure.

3.  Testicular cancer was not present during service or 
disabling to a compensable degree during the first post 
service year.

4.  Testicular cancer was initially reported many years 
following service.

5.  There is no probative, competent evidence of record 
linking post service testicular cancer to service.


CONCLUSION OF LAW

Testicular cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal the veteran had a slight left 
varicocele that was asymptomatic at the time of entry into 
military service.  There were no other abnormalities of his 
genitourinary system noted until April 1974.  In April 1974 
an abnormality of the veteran's genitourinary system was 
described as an atrophic right testicle.  There is no record 
of treatment or medical follow-up of any kind for a atrophic 
right testicle condition.  In fact on various Officer 
Physical Examination Questionnaires dated in 1973, 1974 and 
1975, the veteran indicated he had no pain in the testicles 
and no other genitourinary problems were noted.  The medical 
examination report for the purpose of retirement showed a 
genitourinary system abnormality of left varicocele that was 
not considered disabling.

The veteran's record of service (DD-214) shows he served as a 
general chaplain during his military service between 1963 to 
October 1977, and served in Vietnam.  

VA Medical Center (MC) treatment reports of January 4, 1996 
show the veteran had a history of a rapidly enlarging right 
testicle for the previous three weeks.  He underwent a 
scrotal ultrasound.  He was diagnosed with an enlarged right 
testicle with abnormal echogenicity compatible with neoplasm.  
It was noted that the lymphoma would be considered given the 
veteran's age.

On January 5, 1996 the veteran was diagnosed with right 
testis, right vas deferens, and radical orchiectomy, seminoma 
confined to testis.

On January 9, 1996 a computed tomography (CT) of the 
veteran's abdomen and pelvis was performed.  It was noted 
that he was recently diagnosed with seminoma of the right 
testis.  The pertinent diagnoses were no tumor seen and no 
evidence of adenopathy or metastatic disease in the abdomen 
or pelvis.

In a January 31, 1996 opinion of Dr. WDB, it was noted that 
the veteran's medical history included a right orchiectomy 
for testicular carcinoma.  He was diagnosed with right 
testicular neoplasm, reportedly seminoma with no signs of 
metastatic spread.

A VAMC radiation therapy summary report in February 1996 
disclosed a diagnosis of stage IA pure seminoma right 
testicle, status post right.  

In a statement received at the RO in May 1997, the veteran 
stated that during his tour with the 3rd Battalion 9th 
Marines, every effort was made to defoliate three canopy 
jungles were they operated.  He further stated that on many 
occasions orange defoliate would rain on him and the others 
as they moved through the demilitarized zone (DMZ).

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  



If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  


Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  


In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131(West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2000).

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2000).  These 
diseases shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

In McCartt v. West, 12 Vet. App. 164 (1999), The United 
States Court of Appeals for Veteran Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000) see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).

Analysis

The Board is satisfied that as a result of the February 1999 
remand of the case to the RO for additional development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  In that regard, evidence has been obtained 
which is probative of the issue at hand.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  Further, the Board finds that a VA medical 
examination or VA medical opinion is not necessary to make a 
decision on the veteran's claim.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim of 
service connection for testicular cancer as a result of 
exposure to herbicides on the merits.  

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the instant case there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. § 
3.309(e) for presumptive service connection based on 
herbicide exposure.  See 59 Fed. Reg. 57589 (1996) (codified 
at 38 C.F.R. §§ 3.307, 3.309).  Therefore, the veteran is not 
entitled to service connection on a presumptive basis.  
Furthermore, pursuant to the Court's holding in McCartt, 
supra, even though the veteran had service in Vietnam, he is 
not entitled to the presumption that he was exposed to AO 
during such service unless it is also established that he has 
one of the listed diseases.  Consequently the veteran's claim 
for entitlement to service connection for testicular cancer 
as a result of exposure to herbicides must be denied.

Considering the claim on a direct basis, see Combee, supra, 
the Board finds that testicular cancer as claimed by the 
veteran did not have its origin during active military 
service nor was the condition aggravated by military service.  
At the time of his discharge from service the only 
genitourinary abnormality noted on his retirement physical 
was a left varicocele.  There is no evidence of record of a 
correlation between a varicocele and carcinoma of the 
testicle on the right side.  

Consequently, the record is devoid of any medical records 
containing complaints, diagnosis, treatment or other findings 
related to testicular cancer while in service.  Moreover, 
there is simply no medical evidence that relates any current 
testicular carcinoma to the veteran's period of active duty 
service.  See Hickson, supra at 253.  Accordingly, the Board 
concludes that carcinoma of the right testicle, which 
required surgery in 1996 was not present during the veteran's 
military service; therefore, service connection on a direct 
basis must be denied.

Nevertheless, the Board notes that the veteran is still 
entitled to a grant of service connection on a presumptive 
basis if the evidence establishes that testicular cancer was 
present within one year of his discharge from military 
service.  38 C.F.R. § 3.307(a).  However, the veteran has not 
established that his testicular cancer condition was present 
within a year of his 1977 retirement from active military 
service.

The Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.

In this case, no clinical data have been received showing 
treatment during the interim between service and the initial 
diagnosis in 1996 associated with testicular cancer.  Thus, 
continuity of symptomatology is not demonstrated and the 
medical evidence of record may not be reasonably construed to 
find that the veteran had any continuing symptoms during 
service, which could be causally related to his claimed 
testicular cancer condition.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West,  13 Vet. App. 60 (1999); 
Savage, supra. 




The veteran may provide evidence on the occurrence of 
observable symptoms during and following service to support 
his claim of entitlement to compensation benefits.  Here, the 
veteran has asserted his personal opinion that his testicular 
cancer is related to service.  

However, there is no evidence that he is a medical 
professional.  Therefore, he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's testicular cancer is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for testicular cancer as a result of 
exposure to herbicides.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.307(a)(6), 3.309(e) (2000).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997), 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for testicular cancer as a 
result of exposure to herbicides is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

